Title: From George Washington to James McHenry, 31 July 1788
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon July 31st 1788

In reply to your recent favour, which has been duly received, I can only observe; that, as I never go from home except when I am obliged by necessary avocations, and as I meddle as little as possible with politics that my interference may not give occasion for impertinent imputations, so I am less likely than almost any person to have been informed of the circumstance to which you allude. That some of the leading characters among the Opponents [of] the proposed government have not laid aside their ideas of obtaining great and essential changes, through a constitutional opposition, (as they term it) may be collected from their public speeches. That others will use more secret and, perhaps, insidious means to prevent its organization may be presumed from their previous conduct on the subject. In addition to this probability, the casual information received from Visitants at my house, would lead me to expect that a considerable effort will be made to procure the election of Antifederalists to the first Congress; in order to bring the subject immediately before the State legislators, to open an extensive correspondence between the minorities for obtaining alterations, and in short to undo all that has been done. It is reported that a respectable Neighbour of mine has said, the Constitution cannot be carried in execution, without great amendments. But I will freely do the opposition with us the Justice to declare, that I have heard of no cabals or canvassings respecting the elections. It is said to be otherwise on your side of the river. By letters from the eastern States I am induced to believe the Minorities have acquiesced not only with a good grace, but also with a serious design to give the government a fair chance to discover its operation by being carryed into effect. I hope and trust that the same liberal disposition prevails with a large proportion of the same description of men in this State. Still, I think there will be great reason, for those who are well-affected to the government, to use their utmost

exertions that the worthiest Citizens may be appointed to the two houses of the first Congress and where State Elections take place previous to this choice that the same principle govern in these also. For much will doubtless depend on their prudence in conducting business at the beginning; and reconciling discordant dispositions to a reasonable acquiescence with candid and honest measures. At the same time it will be a point of no common delicacy to make provision for effecting such explanations and amendments as might be really proper and generally satisfactory; without producing or at least fostering such a spirit of innovaton as will overturn the whole system.
I earnestly pray that the Omnipotent Being who hath not deserted the cause of America in the hour of its extremest hazard; will never yeild so fair a heritage of freedom a prey to Anarchy or Despotism. With sentiments of real regard I am Dr Sir &ca

Go. Washington

